PriceSmart Announces November Sales San Diego, CA (December 5, 2008) – PriceSmart, Inc. (NASDAQ: PSMT, www.pricesmart.com) today announced that for the month of November 2008, net sales increased 21.5% to $105.6million from $86.9 million in November a year earlier.For the three months ended November 30, 2008, net sales increased 21.7% to $298.5million from $245.2million in the same period last year.There were 25 warehouse clubs in operation at the end of October 2008 compared to 24 warehouse clubs in operation in November For the five weeks ended November 30, 2008, comparable warehouse sales for the 23 warehouse clubs open at least 12 full months increased 12.4% compared to the same five-week period last year.For the thirteen-week period ended November 30, 2008, comparable warehouse sales increased 14.3% compared to the comparable thirteen-week period a year ago. About
